Citation Nr: 0618688	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to service connection for bilateral foot 
condition (claimed as frostbite and foot fungus).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the RO.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran did not manifest complaints or findings of a 
foot disorder in service or for several years thereafter.  

3.  The currently demonstrated foot fungus condition is not 
shown to be due to cold exposure or other event or incident 
of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a bilateral foot disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 
& Supp. 2005).  38 C.F.R. §§ 3.303, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VCAA and its implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA and 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

VA informed the veteran in an October 2002 letter that it 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The veteran also was advised 
that it was his responsibility to provide a properly executed 
release (e.g., a VA Form 21-4142) so that VA could request 
medical treatment records from private medical providers.  He 
was also informed that he could send private medical records 
to the RO on his own.  

Further, the rating decision appealed, the Statement of the 
Case (SOC) and Supplemental Statement of the Case (SSOC) 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and notified the claimant of 
the evidence needed to prevail.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

The assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In this case, as detailed hereinbelow, 
the Board finds that an additional VA examination is not 
necessary in order to make a properly informed decision on 
the claim.  

VA requested and obtained medical records for the veteran 
from private doctors and VA facilities.  The veteran informed 
VA that he had been seen by an additional physician.  

The VA sent a letter to that additional physician requesting 
records for the veteran, and that letter was returned by the 
U.S. Postal Service as undeliverable and unforwardable as 
addressed.  

The veteran has not provided any alternative address for that 
additional physician.  The Board is mindful that "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In light of the veteran's failure to provide a correct 
address for that additional physician, any additional efforts 
to notify and assist him are not warranted.

In August 2003, VA sent the veteran a letter explaining the 
Decision Review Officer program, and in October 2003, the 
veteran spoke at an informal conference with a Decision 
Review Officer.  

The notes from that conference have been included in the 
claim file, and VA has fulfilled all of the agreed upon 
actions.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(d) (2005).  On 
appellate review, there are no areas in which further 
development is needed.


Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.   


Bilateral foot condition (frostbite and foot fungus)

The veteran asserts that his foot condition developed as a 
result of exposure to extreme cold temperatures while serving 
in the military in Germany.  The DD Form 214 reflects that 
the veteran's military specialty was light weapons infantry 
and that he served one year and seven months in Europe.  

A careful review of the service medical records shows that 
they are negative for any complaints or findings of frostbite 
or foot fungus.  

In fact, the Report of Medical Examination for the veteran's 
separation dated in November 1965 reflects that the veteran 
had no foot trouble at the time.  

The examining physician signed a form indicating that the 
veteran's feet were "normal," and the veteran himself on 
his Report of Medical History upon separation checked "no" 
to the question, "Have you ever had or have you now foot 
trouble?"

The private medical records indicate that the veteran 
suffered a foot injury in 1971 following service.  The clinic 
records show that the veteran began receiving treatment for 
athlete's foot in 1972.  

In 1977, the veteran reported having chronic foot difficulty 
and was diagnosed with tinea pedis.  Since 1977, various 
doctors (including VA doctors) have treated him for athletes 
foot.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The veteran provided a 2004 statement from his podiatrist 
stating that his foot problems "[might] have resulted" from 
exposure to cold while the veteran served in the military 
"based on the history he ha[d] given."  

The podiatrist made his statement without the benefit of 
examining the veteran's service medical records or claim 
history.  Consequently, his statement relies on the veteran's 
narrative and not on the established record of the veteran's 
service history.  

The words "may have resulted" do not provide a conclusory 
connection between the veteran's present condition and his 
time in service.  The court has routinely held that 
speculative and inconclusive opinions cannot support a claim 
for service connection.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding 
that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

As such, the Board finds that the podiatrist's statement is 
not so significant that it must be given great weight in 
fairly deciding the merits of the claim.

Other than the podiatrist's statement, nothing in the VA or 
private medical record substantiates a link between the 
claimed disorder and any event or incident during service.  

The Board is mindful that where there is an in-service 
notation of a relevant abnormality, a medical opinion may be 
required to aid in substantiating the claim.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  However, the Board is of 
the opinion that remanding this case to obtain such an 
opinion is unnecessary.  

There are no arguably relevant notations documented in the 
veteran's service medical record.  Moreover, the absence of 
relevant complaints or findings on his separation physical 
weighs heavily against the claim.  

Although the veteran may presently sincerely believe that 
incurred his present chronic athlete's foot through his 
exposure to cold in Germany, he is not considered qualified 
to render medical opinions regarding diagnoses or the 
etiology of medical disorders, and his opinion is entitled to 
no weight or probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Although the veteran clearly has demonstrated a chronic 
athlete's foot condition, the medical records do not show the 
onset of foot fungus or other related symptoms until six 
years after the veteran active service.  

The provided records do not establish a nexus for relating 
the current claimed disability to any event in the veteran's 
service.  No competent evidence exists to link the claimed 
bilateral foot condition to the time in service.  

To conclude, the Board holds that the preponderance of the 
evidence is against finding that any bilateral foot condition 
is due to disease or injury that was incurred in or 
aggravated by the veteran's military service.  Accordingly, 
the benefit sought on appeal must be denied.  



ORDER

Service connection for bilateral foot condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


